COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-04-263-CV





IN RE AMARIO LYNN MCPHERSON	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus.  The trial court has informed us that it has no record of having received the Notice signed by relator on July 19, 2004, which is the subject of this mandamus proceeding.  Thus, this court is of the opinion that relief should be denied. Accordingly, we deny relator’s petition for writ of mandamus.



PER CURIAM



PANEL B:  HOLMAN, WALKER and MCCOY, JJ.



DELIVERED: August 31, 2004

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.